Title: To Alexander Hamilton from Thomas Parker, 10 July 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir
            Winchester 10th of July 1799
          
          I have just Received the Inclosed letter from Majr Campbell which will Convince you that there is little probability of Recruiting men at charlotsville
          as Amherst courthouse is in the same District I have directed Majr Campbell to Remove Capt Chinn to that place untill I hear from you; provided supplies of provisions Can be obtained on as  good Terms as at charlotsville. we are still without the most essential  part of our cloathing to wit, Coats only 165 of which have arrived & as I do not wish to put Government to any unnecessary expence I cannot forward the other articles to the different Rendezvous untill more coats shall arrive which I hope will shortly be the Case as the service suffers extreamly for the want of them—
          with Verry Great Respect I am Sir your Obd Servt
          
            Thomas Parker
          
        